Case 1:20-cv-01228-CFC Document 28 Filed 02/03/21 Page 1 of 6 PageID #: 1802




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a           CA No. 20-1228-CFC
Brazos Licensing and Development,     CA No. 20-1229-CFC
                                      CA No. 20-1231-CFC
                Plaintiff,
                                      CA No. 20-1232-CFC
      v.                              CA No. 20-1233-CFC

Xilinx, Inc.,
                Defendant.


      SUPPLEMENTAL DECLARATION OF XIN WU IN SUPPORT
            OF XILINX INC.’S MOTION TO TRANSFER
Case 1:20-cv-01228-CFC Document 28 Filed 02/03/21 Page 2 of 6 PageID #: 1803




I, Xin Wu, hereby declare:

      1.       I am currently employed by Defendant Xilinx, Inc. (“Xilinx”) as Vice

President, Silicon Technology. I work in Xilinx’s headquarters in San Jose,

California and have been employed by Xilinx since May 1993. I make this

declaration in the five above-captioned cases of WSOU Investments, LLC d/b/a

Brazos Licensing and Development v. Xilinx, Inc. pending in the District of

Delaware in support of Xilinx’s Motion to Transfer these cases to the Northern

District of California. Unless otherwise indicated, the following is based on my

personal knowledge or corporate records maintained by Xilinx in the ordinary course

of business. If called as a witness, I could and would testify competently as to this

declaration.

      2.       Xilinx is recognized as a leader in the business of designing,

developing, and marketing field programmable gate arrays (FPGAs) and other logic

devices. These FPGA and logic devices are used by entities in a variety of industries

(“FPGA Customers”). The FPGA Customers incorporate the FPGAs and logic

devices into their own products and may sell those products to their own customers

(“Third Party Customers”).

      3.       I understand that in its brief opposing the motion to transfer, WSOU

questioned whether the statement in my original declaration regarding sales of the

accused products into Delaware included sales by distributors.           That sales

                                         -1-
Case 1:20-cv-01228-CFC Document 28 Filed 02/03/21 Page 3 of 6 PageID #: 1804




information included sales by Xilinx and its distributors. In reviewing the sales data

to confirm, Xilinx finance determined that sales of evaluation kits containing the

accused products had been inadvertently excluded from the sales information.

Accordingly, I must amend the statement in my December 9th declaration to reflect

that there have been eighteen sales in Delaware of the accused products. Two of

those sales occurred after December 9, 2020. The total sales by Xilinx and its

distributors of the accused products into Delaware is $71,500.25.



I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed on this
date:                February 2nd, 2021

By:

                    Xin Wu
In:                 San Jose, California




                                           -2-
             Case 1:20-cv-01228-CFC Document 28 Filed 02/03/21 Page 4 of 6 PageID #: 1805




                                     CERTIFICATE OF SERVICE

                  I, Anne Shea Gaza, hereby certify that on February 3, 2021, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                     James M. Lennon, Esquire
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue
                                     Wilmington, DE 19806
                                     jlennon@devlinlawfirm.com

                                     Attorneys for Plaintiff

                  I further certify that on February 3, 2021, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                     Isaac Rabicoff, Esquire
                                     Rabicoff Law Firm LLC
                                     5680 King Centre Drive, Suite 645
                                     Alexandria, VA 22315
                                     isaac@rabilaw.com




27308804.1
             Case 1:20-cv-01228-CFC Document 28 Filed 02/03/21 Page 5 of 6 PageID #: 1806




                                    Jonathan K. Waldrop, Esquire
                                    Darcy L. Jones, Esquire
                                    Marcus A. Barber, Esquire
                                    John W. Downing, Esquire
                                    Heather S. Kim, Esquire
                                    Jack Shaw , Esquire
                                    ThucMinh Nguyen, Esquire
                                    KASOWITZ BENSON TORRES LLP
                                    333 Twin Dolphin Drive, Suite 200
                                    Redwood Shores, California 94065
                                    jwaldrop@kasowitz.com
                                    djones@kasowitz.com
                                    mbarber@kasowitz.com
                                    jdowning@kasowitz.com
                                    hkim@kasowitz.com
                                    jshaw@kasowitz.com
                                    tnguyen@kasowitz.com

                                    Paul G. Williams, Esquire
                                    KASOWITZ BENSON TORRES LLP
                                    1230 Peachtree Street N.E., Suite 2445
                                    Atlanta, Georgia 30309
                                    pwilliams@kasowitz.com

                                    Shelley Ivan, Esquire
                                    KASOWITZ BENSON TORRES LLP
                                    1633 Broadway
                                    New York, NY 10019
                                    sivan@kasowitz.com

                                    Attorneys for Plaintiff




27308804.1
                                                    2
             Case 1:20-cv-01228-CFC Document 28 Filed 02/03/21 Page 6 of 6 PageID #: 1807




         Dated: February 3, 2021                      YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      /s/ Anne Shea Gaza
                                                      Anne Shea Gaza (No. 4093)
                                                      Robert M. Vrana (No. 5666)
                                                      Beth A. Swadley (No. 6331)
                                                      Rodney Square
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 571-6600
                                                      agaza@ycst.com
                                                      rvrana@ycst.com
                                                      bswadley@ycst.com

                                                      Attorneys for Xilinx, Inc.




27308804.1
                                                  3
